DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Drawings
The Drawings filed on 24 September 2019 have been acknowledged. 
	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper content of an abstract of the disclosure. The abstract of the disclosure is objected to because the abstract contains implied terms. Phrases should not be used which are implicit (e.g., "…In one exemplary embodiment..."). Further, the examiner notes the use of the implied term “may”, with reference to the invention, does not definitively indicate the invention is actually performing the impacted function. Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The method, as claimed in claim 1, is directed to a process. The server, as claimed in claim 7, is directed to an apparatus. The user apparatus, as claimed in claim 15, is directed to a machine.

Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an 

Claim 1:
“associating a tag to a set of recipes of the plurality of recipes; providing the set of recipes and the tag to a user device; providing updated recipe information for a selected recipe of the set of recipes; and updating a user profile based on a user consumption data record associated with the selected recipe”.

Claim 7:
“in response to a request for a consumable item data record, provide the consumable item data record to a user device; receive a user consumption data record from the user device, where the user consumption data record identifies at least the consumable item data record; and update a user profile based on the user consumption data record”.

Claim 15:
“display recipes associated with a recipe tag to a user; enable selection of a first recipe from the recipes; receive user recipe input; and based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe”.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recite an abstract idea associated with updating recipe and user profile information. The concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). Claims 7 and 15 are similarly considered in the same manner. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively include additional elements as follows: Claim 1 – user device, Claim 7 – health tracking server, user device, network interface, processor, non-transitory computer-readable medium, and Claim 15 – user interface, network interface, processor, non-transitory computer-readable medium. Although each claim recites additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claims 1, 7, and 15 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(d): (data gathering) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”; (data gathering and storage) “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts")”; (data gathering and storage) “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”; (presenting results) 
Even when considered as an ordered combination, the additional elements in any of claims 1, 7, and 15 do not add anything that is not already present when the limitations of each claim are considered individually for the respective claim. When viewed as a whole, claims 1, 7, and 15 simply conveys the abstract idea itself facilitated by generically claimed computing components. Therefore, under Step 2B, there are no meaningful limitations in claims 1, 7, and 15 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claims 1, 7, and 15 are ineligible. 
Dependent claims 2-6, 8-14, and 16-20 do not aid in the eligibility of the respective independent claims. 
Claims 2-6, further specifies tagging conditions for the recipes. 
Claim 8-14 further describes the updates to consumable items and with respect to time. 
Claim 16-20 further describes creating records to be tracked and sharing those records with other users. 
In general, claims 2-6, 8-14, and 16-20 provide for further analysis and transmission of recipe information, and provide further embellishments of the limitations recited in the respective independent claims. The claims generally describe providing this information for tracking, and the incorporation of the additional elements are 
Thus, dependent claims 2-6, 8-14, and 16-20 are also ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication, US 20190370916, to Mark H. Surkin et al, hereinafter “Surkin”.

Regarding claim 1, Surkin teaches a method for enabling recipe discovery and logging  (Surkin, ¶ [0005], teaches according to some embodiments, a computer-implemented method for selecting meals for a user includes creating a food profile comprising a first set of tags describing one or more of dietary restrictions, preferences, special diets and dietary habits associated with a user), comprising: ingesting a plurality of recipes (Surkin, ¶ [0008], teaches each food profile comprises one or more tags describing one or more of dietary restrictions, preferences, special diets and dietary habits of an attendee. Further, Surkin, ¶ [0029], teaches the Food Profile may also include data from existing and future user—generated or business—generated transactions and content, both internal to the system provider and via third-party integrations and data access. This profile is built using the profile items directly and/or system tags that are linked in the DPMS database to any item in the Food Profile. In general, any type of data may be used as a tag. Non-limiting examples of tags include express dietary restrictions (“gluten-free,” “dairy-free”, etc.) and metadata such as a recipe or a recipe source); associating a tag to a set of recipes of the plurality of recipes (Surkin, ¶ [0005], teaches the food profile includes a severity measurement for each dietary restriction. In other embodiments, ingredients are identified for each dietary restriction and the first set of tags specifies whether cross-contact with the ingredients is permissible. A business profile is created that includes a second set of tags describing a plurality of meals served by a business. A matching process may then be performed using the food profile and the business profile to identify one or more of the meals meeting at least one of the dietary restrictions, the preferences, the special diets, and the dietary habits of the user specified in the food profile. Further, Surkin, ¶ [0029], ; providing the set of recipes and the tag to a user device (Surkin, ¶ [0036], teaches users of the system can be matched individually or in groups to hospitality businesses, other users, groups of users, businesses, foods, recipes, and prepared foods, also accounting for location and other demographically relevant data … This profile is built using system tags that are linked in the DPMS (Dietary Profile Management System) database to any item in a user's food profile. Further, these tags can be categorized by whether the business can guarantee against ingredient cross-contact, or simply make a best effort towards keeping it off the plate. The matching process may return, for example, a percentage match value resulting in a full, partial, or null match. The matching process is done at the ingredient/nutrient level so that cross-matching is possible; for example if a user defines a Red Meat Restriction, and a restaurant adds a tag for Vegetarian, there is still a full match); providing updated recipe information for a selected recipe of the set of recipes (Surkin, ¶ [0038], teaches the system provides general information and notes for each type of food profile item, and can make intelligent recommendations based on the business profile of the hospitality business. The business user can also define additional notes or tags related to each food profile item or guest, which can then be automatically appended to future matching transactions in the system); and updating a user profile based on a user consumption data record associated with the selected recipe (Surkin, ¶ [0036], teaches the business also has the option to upload a menu either with full recipes included for matching to user profiles, or with tags on each menu item indicating restrictions and diets that item accommodates for or against. Food .  

Regarding claim 2, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the ingesting the plurality of recipes comprises retrieving the plurality of recipes from a blog database of a plurality of published literature (Surkin, ¶ [0061], teaches the FoodID allows a user to reference and share a food profile (of any complexity) to any business or individual without actually verbalizing or writing the detail of that food profile. The system can generate a Quick Response (QR) code and/or unique URL for any FoodID. A PortionTag can denote a user, business, or key word. Examples include a user with FoodID handle % JoeSmith, a business with FoodID handle % Applebees, or a social media post with an image of a gluten-free sandwich and caption “Check out this great % glutenfree bread!”).  

Regarding claim 3, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the associating the tag to the set of recipes of the plurality of recipes comprises copying the tag from the blog database of the plurality of published literature (Surkin, ¶ [0061], teaches the system provides the ability to reference a food profile with a simple system handle, referred to herein as a “FoodID.” This handle can be system-generated or user-generated, and preceded with a symbol (e.g., “%”) referred to herein as the “PortionTag.” Like the hashtag, the PortionTag precedes FoodIDs to allow for simple internet lookup from any platform. The FoodID allows a user to reference and share a food profile (of any complexity) to any .  

Regarding claim 4, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the tag from the blog database was manually assigned by a trusted individual (Surkin, ¶ [0061], teaches the food profile management system can provide additional features that allow the user to share dietary information with friends and other groups, and tailor the food profile based on the user's various connections. In some embodiments, the system provides the ability to reference a food profile with a simple system handle, referred to herein as a “FoodID.” This handle can be system-generated or user-generated, and preceded with a symbol (e.g., “%”) referred to herein as the “PortionTag.” Like the hashtag, the PortionTag precedes FoodIDs to allow for simple internet lookup from any platform).  

Regarding claim 5, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the associating the tag to the set of recipes comprises determining whether each recipe of the plurality of recipes satisfies a conditional rule of the tag (Surkin, ¶ [0026], teaches food profile data may be entered by the user as items and attributes. An item refers to an ingredient or dietary restriction or preference (e.g., “almonds,” “gluten,” “vegan,” etc.) an attribute describes the associated dietary restriction (e.g., “ingredients cannot be made in a facility that processes peanuts” or “no cross-contact”). This allows various dietary information to be .  

Regarding claim 6, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the conditional rule of the tag specifies at least a macronutrient quantity and a portion size (Surkin, ¶ [0026], teaches this allows various dietary information to be supplied such as ingredients, groups of ingredients, nutrients, dietary rules, portion sizes, and common diets. Items in a user's profile may be categorized for context and level of severity).  

Regarding claim 7, Surkin teaches a health tracking server configured to enable recipe discovery, comprising: a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor (Surkin, ¶ [0079], teaches the computer system also includes a system memory coupled to the bus for storing information and instructions to be executed by processors … the system memory may be used for storing temporary variables or other intermediate information during the execution of instructions by the processors. Further, Surkin, ¶ [0084], teaches these devices are used by the business and users, respectively, to interact with the dietary profile management system executed by the computer system. The business computing device and user computing device may be, for example, a personal computer (laptop or desktop), a mobile device, a server), causes the health tracking server to: in response to a request for a consumable item data record, provide the consumable item data record to a user device (Surkin, ¶ [0066], teaches to choose the meal, user may simply provide a single selection of an item via, for example, tap, voice, text, etc.); receive a user consumption data record from the user device, where the user consumption data record identifies at least the consumable item data record (Surkin, ¶ [0066], teaches the system may then use all variables in the user's food profile and general profile, combined with other current demographics such as food trends (via online content both first and third party), weather, season, day of week, time of day, what friends (and other connections) are eating and ordering, current health and wellness trends and information, and more. This information may be matched with profile details of nearby food businesses offering delivery, and a percentage match may be returned); and update a user profile based on the user consumption data record (Surkin, ¶ [0066], teaches the single selection system described above may be extended to food delivery, allowing an end user to order a personalized meal delivered to their default location in one click (or tap or other selection method)).  

Regarding claim 8, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the consumable item data record comprises a recipe associated with a plurality of consumable item data records and a corresponding plurality of portions (Surkin, ¶ [0049], teaches the business user may upload a document with the menu as an image or PDF. Optical Character Recognition (OCR) can then be applied to extract the menu items. If ingredients are listed, these can be extracted as well. Otherwise, the system may query the user for ingredients or .  

Regarding claim 9, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the user consumption data record comprises a modification to the plurality of consumable item data records or the corresponding plurality of portions (Surkin, ¶ [0060], teaches the system links a persistent state version of the user's profile to that transaction. If the user changes his or her profile after sharing it to a transaction, the version linked to that transaction is only updated if the user chooses to do so when prompted by the system. For example, if a user has a Heart Healthy food profile and accepts an event invitation to a wedding, the wedding caterer receives the heart healthy profile. But if the user adds gluten free to his profile, the user is asked whether he wants to update upcoming events with this change).  

Regarding claim 10, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the user consumption data record comprises a time or date of consumption (Surkin, ¶ [0052], teaches one or more user food profile(s) can be linked to an unlimited number of events in the system, either initiated by the user or by request from other users or businesses. Events in the system can include restaurant reservations, invitations, catered events, private events, and more, and include attributes such as a guest list, venue location, time, date, name, etc. Further, FIG. 3 illustrates how events can be created and be processed, according to some embodiments. In this context, a “transaction” refers to an event attended by one or more users and hosted by one or more businesses. A transaction can be as simple as an individual user visiting a business for a single meal, or complex as many users attending an event hosted by multiple businesses (e.g., multiple caterers)).  

Regarding claim 11, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the user consumption data record comprises a scheduled time or date that has not yet occurred and a preparation time (Surkin, ¶ [0060], teaches the system can use a device's GPS location to notify food preparers when one or more guests involved in a reservation or catered event is nearing the venue. The business can see incoming/potential customers on a live map view. For example if Joe Smith reserves a table for 4 at X Restaurant at 7 PM, and shares 2 food profiles including a peanut allergy and a vegetarian preference, when Joe is 1 mile away, perhaps at 6:50 PM, the system can use Joe's GPS location (if enabled) to communicate to X Restaurant that he's almost there and they should heat up the vegan dinner rolls).  

Regarding claim 12, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer- readable medium further comprises one or more additional instructions, which when executed by the processor, causes the health tracking server to: notify the user based on the scheduled time or date that has not yet occurred and the preparation time (Surkin, ¶ [0060], teaches the system can use a device's GPS location to notify food preparers when one or more guests involved in a reservation or catered event is nearing the venue. The business can see incoming/potential customers on a live map view. For example if Joe Smith reserves a table for 4 at X Restaurant at 7 PM, and shares 2 food profiles including a peanut allergy and a vegetarian preference, when Joe is 1 mile away, perhaps at 6:50 PM, the system can use Joe's GPS location (if enabled) to communicate to X Restaurant that he's almost there and they should heat up the vegan dinner rolls).  

Regarding claim 13, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer- readable medium further comprises one or more additional instructions, which when executed by the processor, causes the health tracking server to: share the user consumption data record with at least one other user associated with the health tracking server (Surkin, ¶ [0060], teaches the system supports persistent-state sharing of user profiles. If a user has already shared his or her profile to an upcoming event, and then changes the content of his or her food profile (e.g., adding a milk allergy), the user is presented with an option to instantly share that updated profile with all relevant upcoming .  

Regarding claim 14, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the update to the user profile is based on whether the user consumption data record adheres to a goal of the user (Surkin, ¶ [0029], teaches a user-generated profile made up of food restrictions and requirements (e.g., allergies, intolerances, preferences, etc.), common diets, food likes and dislikes, nutritional needs and goals, medically relevant dietary needs, and other dietary criteria. Surkin, ¶ [0060], teaches the business can then be given an opportunity to re-confirm (or deny) the user's updated profile. When a user shares his or her profile as part of a transaction, the system links a persistent state version of the user's profile to that transaction. If the user changes his or her profile after sharing it to a transaction, the version linked to that transaction is only updated if the user chooses to do so when prompted by the system. For example, if a user has a Heart Healthy food profile and accepts an event invitation to a wedding, the wedding caterer receives the heart healthy profile. But if the user adds gluten free to his profile, the user is asked whether he wants to update upcoming events with this change. If the user says no, the wedding caterer still only sees heart healthy. If the user says yes, the wedding).  

Regarding claim 15, Surkin teaches a user interface; a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor (Surkin, ¶ [0078], teaches the computer system may include a communication mechanism such as a bus or other communication mechanism for communicating information within the computer system. The computer system further includes one or more processors coupled with the bus for processing the information. The processors may include one or more central processing units (CPUs), graphical processing units (GPUs), or any other processor known in the art. Surkin, ¶ [0084], teaches modem may be connected to bus via user network interface, or via another appropriate mechanism. Surkin, ¶ [0089], teaches the executable procedure or executable application conditions the display processor to generate signals representing the GUI display images), causes the user apparatus to: display recipes associated with a recipe tag to a user (Surkin, ¶ [0008], teaches each food profile comprises one or more tags describing one or more of dietary restrictions, preferences, special diets and dietary habits of an attendee. Surkin, ¶ [0029], teaches tags include express dietary restrictions (“gluten-free,” “dairy-free”, etc.) and metadata such as a recipe or a recipe source. Further, Surkin, ¶ [0074], teaches FIGS. 5A-5L show a series of graphical user interfaces (GUIs) for creating and managing food profiles. These GUIs can be displayed, for example, in a mobile app or webpage. FIG. 5A shows an example food profile created for a user named “Jane Doe.”); enable selection of a first recipe from the recipes; receive user recipe input (Surkin, ¶ [0078], teaches these GUIs can be displayed, for example, in a mobile ; and34Docket: 1206698-NP-CF-US based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe (Surkin, ¶ [0078], teaches when first created, the profile is empty and the user can add items by clicking on the “Add something” button).  

Regarding claim 16, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: based on the user recipe input, create a consumption item data record based on the user recipe input and the first recipe (Surkin, ¶ [0036], teaches the matching process may return, for example, a percentage match value resulting in a full, partial, or null match. The matching process is done at the ingredient/nutrient level so that cross-matching is possible; for example if a user defines a Red Meat Restriction, and a restaurant adds a tag for Vegetarian, there is still a full match. The business also has the option to upload a menu either with full recipes included for matching to user profiles, or with tags on each menu item indicating restrictions and diets that item accommodates for or against); and associate the consumption item data record with a new recipe (Surkin, ¶ [0049], teaches the system can predict the ingredients and recipe for a dish or other food item based on its title and description on the menu. The system may parse available online recipe sources for the most common ingredients and provide a list of likely ingredients and .  

Regarding claim 17, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: provide the user consumption data record to a health tracking system (Surkin, ¶ [0060], teaches the system supports persistent-state sharing of user profiles. If a user has already shared his or her profile to an upcoming event, and then changes the content of his or her food profile (e.g., adding a milk allergy), the user is presented with an option to instantly share that updated profile with all relevant upcoming transactions, including upcoming catered events, restaurant or hotel/resort reservations, and private parties, as well as relevant entities such as friends, co-workers, health and wellness professionals, employers, restaurants, and caterers the user has had transactions with in the past, and more. In the case of upcoming events or restaurant reservations, the business can then be given an opportunity to re-confirm (or deny) the user's updated profile).  

Regarding claim 18, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: share the user consumption data record with one or more other user apparatus via a social data record (Surkin, ¶ [0063], teaches the user's food profile may also include an option that allows a social networking connection to the user (e.g., a button). Social networking techniques generally known in the art may be employed and may be used to record and track connections between users. Similarly, the system may track groups to which the user is connected (e.g., employer, club, family, school, etc.) as well food businesses the user is connected with, or as had past transactions with. In some embodiments, when the user updates his or her food profile, the updates are shared with all or some of the user's connections (per user choice)).  

Regarding claim 19, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: display published media records associated with the recipe tag to the user (Surkin, ¶ [0008], teaches each food profile comprises one or more tags describing one or more of dietary restrictions, preferences, special diets and dietary habits of an attendee. Further, Surkin, ¶ [0074], teaches FIGS. 5A-5L show a series of graphical user interfaces (GUIs) for creating and managing food profiles, according to some embodiments. These GUIs can be displayed, for example, in a mobile app or webpage. FIG. 5A shows an example food profile created for a user named “Jane Doe.”).  

Regarding claim 20, Surkin teaches the claimed invention substantially as claimed, and Surkin further teaches the user consumption data record further comprises a time or a date (Surkin, ¶ [0052], teaches one or more user food profile(s) can be linked to an unlimited number of events in the system, either initiated by the user or by request from other users or businesses. Events in the system can include restaurant reservations, invitations, catered events, private events, and more, and include attributes such as a guest list, venue location, time, date, name, etc. Further, FIG. 3 illustrates how events can be created and be processed, according to some embodiments. In this context, a “transaction” refers to an event attended by one or more users and hosted by one or more businesses. A transaction can be as simple as an individual user visiting a business for a single meal, or complex as many users attending an event hosted by multiple businesses (e.g., multiple caterers)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radovcic (US PGPub 20200075152) discloses the client may be prompted to answer a series of questions adapted to enable the system to start a base line for the client before tracking. Client height, weight, general diet, general hydration, current vitamins, average amount of sleep, and other data provided by the client may be used by the service to start a client's lab. A client's lab data may be presented to the client through the client application. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        3/13/2021